Case 19-13708-JDW       Doc 60     Filed 04/27/20 Entered 04/27/20 13:11:42          Desc Main
                                  Document      Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
   ____________________________________
   In re:                               )
                                        ) CASE NO. 19-13708-JDW
   ANTONY ALEXANDER,                    )
                                        ) CHAPTER 13
               Debtor.                  )
   ____________________________________)

               RESPONSE OF AMERICAN EXPRESS NATIONAL BANK TO
               DEBTOR’S OBJECTIONS TO CLAIM NUMBERS 17 AND 18

          American Express National Bank (American Express), by and through its

   undersigned counsel, hereby responds to the Debtor’s Objections to Claim Numbers 17

   (#57) and 18 (#58), and in support thereof, avers as follows:

          1.      On September 13, 2019, Antony Alexander (Debtor) filed a voluntary

   petition under Chapter 13, Title 11 of the United States Code and relief was ordered

   thereon.

          2.      On April 6, 2020, American Express filed two (2) general unsecured

   claims in the amounts of $7,467.14 and $2,545.00 for Debtor’s credit card account

   numbers ending in 1004 and 1003, respectively. The claims are designated as Claim

   Numbers 17 and 18 (Claims 17 and 18) on the Court’s Claims Register.

          3.      On April 14, 2020, the Debtor filed Objections to Claims 17 and 18

   alleging the claims are late filed. The Debtor requests the claims be disallowed and paid

   $0.00 through the plan.
Case 19-13708-JDW       Doc 60     Filed 04/27/20 Entered 04/27/20 13:11:42          Desc Main
                                  Document      Page 2 of 3



                                             RESPONSE

          4.      On April 6, 2020, the same day American Express filed Claims 17 and 18,

   American Express filed a Motion to Allow Late Claims (Docket No. 51). American

   Express was unaware of any extended deadline to file its claims, advising the Court in its

   Motion that it was not included in the Certificate of Service for the Notice of Chapter 13

   Bankruptcy Case issuing the proof of claim deadline nor did it appear in the original

   bankruptcy schedules.     Only upon Debtor’s Response to the Motion, where Debtor

   pointed out on page 11 of 17 of the Amended Schedules the attached Notice indicating an

   additional timeline for added creditors, was American Express made aware an extended

   deadline has been given. Notably, the Notice did not even appear as a separate document

   on the docket but was buried in the Amended Schedules.           Accordingly, American

   Express argues the notice was insufficient under the circumstances to provide a

   reasonable time to file a timely claim.

          WHEREFORE, American Express National Bank respectfully requests that the

   Debtor’s Objections to Claim Numbers 17 and 18 be heard together with American

   Express National Bank’s Motion to Allow Late Claims scheduled for May 26, 2020 at

   1:30 p.m.

                                                Respectfully submitted,

   DATED: April 27, 2020                 BY:    /s/ Olivia Spencer
                                                Olivia Spencer Bar #104439
                                                King & Spencer
                                                1855 Crane Ridge Drive, Suite D
                                                Jackson, MS 39216
                                                Telephone: (601) 948-1547
                                                Facsimile: (601) 352-8634
                                                Email: spencer@kingandspencer.net
                                                Local Counsel for American Express
                                                National Bank
Case 19-13708-JDW       Doc 60     Filed 04/27/20 Entered 04/27/20 13:11:42             Desc Main
                                  Document      Page 3 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
   ____________________________________
   In re:                               )
                                        ) CASE NO. 19-13708-JDW
   ANTONY ALEXANDER,                    )
                                        ) CHAPTER 13
               Debtor.                  )
   ____________________________________)

                                CERTIFICATE OF SERVICE

          I, the undersigned, do hereby certify that on the 27th day of April, 2020, I served
   or caused to be served, true and correct copies of the Response of American Express
   National Bank that was electronically served via the Court’s CM/ECF System on the
   following parties:

   U.S. Trustee
   Locke D. Barkley, Chapter 13 Trustee
   Robert H. Lomenick, Jr., Esquire



                                         BY:     /s/ Olivia Spencer
                                                 Olivia Spencer Bar #104439
                                                 King & Spencer
                                                 1855 Crane Ridge Drive, Suite D
                                                 Jackson, MS 39216
                                                 Telephone: (601) 948-1547
                                                 Facsimile: (601) 352-8634
                                                 Email: spencer@kingandspencer.net
                                                 Local Counsel for American Express
                                                 National Bank
